DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "104" on page 13, line 5 and "103" in replacement drawing Fig. 1 filed 12/02/2020, have both been used to designate a server.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Computer system 100 is not labeled in replacement drawing Fig. 1 filed 12/02/2020.
Please note, although Fig. 3 does not have an objection, it is highly recommended to provide a description within the steps of the flow chart, as described in the specification, for clarity.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention. Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Although the preamble recites a system, claim 10 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not provide any specialized hardware component for performing the steps of acquiring sensor data, receiving a request, identifying, selecting, transferring, and displaying since a “computer system” as recited in the preamble is seen as generic computing devices performing generic computing functions. Therefore, claim 10 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 10 is determined to be directed to an abstract idea and is/are therefore rejected as ineligible subject matter under 35 U.S.C. 101.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over JUGEL et al. (2015/0347528 A1).

RE claim 11, Jugel is made of reference as teaching the art of a query rewriter for reducing the volume of query results for faster visualization by the visualization client [abstract]. Jugel teaches the time series data can be represented as a relation                         
                            T
                            (
                            u
                            ,
                            v
                            )
                        
                     [0053]. The visualization parameter(s) (436) can be the canvas area for visualization [0054]. The visualization client can derive discrete pixel values for points of data [0055].  The values of w and h indicate the actual resolution                         
                            (
                            w
                            x
                            h
                            )
                        
                     of the canvas area (said visualization is to be performed within a canvas, the canvas having a width of w pixels) [0055]. 
                        
                            w
                        
                     and                         
                            h
                        
                     indicate the actual resolution                         
                            (
                            w
                            x
                            h
                            )
                        
                    of the canvas area that is used for rasterization of geometry [0055]. The visualization client (430) uses geometric transformation functions to project a timestamp-value pair                         
                            (
                            t
                            ,
                            v
                            )
                        
                     from time-series data                         
                            T
                            (
                            t
                            ,
                            v
                            )
                        
                     to real numbers                         
                            x
                        
                     and                         
                            y
                        
                     in the coordinate system of the canvas area for visualization where the earliest time stamp                         
                            
                                
                                    t
                                
                                
                                    s
                                    t
                                    a
                                    r
                                    t
                                
                            
                        
                    , latest timestamp                         
                            
                                
                                    t
                                
                                
                                    e
                                    n
                                    d
                                
                            
                        
                    , smallest value                         
                            
                                
                                    v
                                
                                
                                    m
                                    a
                                    x
                                
                            
                        
                    , and largest value                         
                            
                                
                                    v
                                
                                
                                    e
                                    n
                                    d
                                
                            
                        
                    . The start and end times align with the left and right boundaries of the canvas (said canvas area of a browser window having a width of w pixels and covering a visualization time range) [0056, 0073]. The query rewriter determines columns or rows for a canvas area of the visualization client, and then adjust the initial database query to request a set of tuples per column or row for the canvas area [0075]. Each of the columns (or rows) can be a single pixel column (or row) [0075]. A tuple has (1) a maximum value in a range associated with the column/row, (2)  a tuple having a minimum value in the range, (3) a tuple having a first (earliest) timestamp in the range, and (4) a tuple having a last timestamp in the range [0075]. Therefore, it would have been obvious before the effective filing date of the claimed invention that if a tuple equates to a pixel column or row, accordingly, then the tuple would represent a time range comprising a first (earliest) timestamp in the range and a last timestamp in the range (said pixel of the canvas being representative of time duration                         
                            
                                
                                    I
                                
                                
                                    o
                                    p
                                    t
                                
                            
                        
                    ).
receiving from the data source consecutive sets of tuples that each covers a time interval) [0083]. As taught above, a tuple consists of (1) a maximum value in a range associated with the column/row, (2) a tuple having a minimum value in the range, (3) a tuple having a first (earliest) timestamp in the range, and (4) a tuple having a last timestamp in the range (said tuples comprising four values and associated timestamps, the four values comprising a minimum value, a maximum value, first value and last value acquired during the time interval) [0075].
	Jugel teaches using a M4 aggregation operator (said performing a M4 aggregation) [0058, 0074]. The query rewriter can adjust the query to group the timestamps into                         
                            w
                        
                     groups, resulting in one group per pixel column. For four-tuple per column reduction (“M4” aggregation operator), the query rewriter can adjust the query to request the tuple with the first timestamp, the tuple with the last timestamp, the tuple with the minimum value and the tuple with the maximum value per column, resulting in transfer of up to                         
                            
                                
                                    n
                                
                                
                                    m
                                    a
                                    x
                                
                            
                            =
                            4
                            x
                            w
                        
                     tuples [0091].
	As shown in Fig. 8b, a line chart (810) is rendered after application of the M4 aggregation operator on the query [0093]. The leftmost pixel column still includes a single tuple, but the next column includes four tuples (said group) (instead of 10). The four tuples are the tuple for the first value                         
                            
                                
                                    p
                                
                                
                                    f
                                    i
                                    r
                                    s
                                    t
                                
                            
                        
                     (802), the tuple for the largest for the largest value                         
                            
                                
                                    p
                                
                                
                                    m
                                    a
                                    x
                                
                            
                        
                    (801), the tuple for the smallest value                         
                            
                                
                                    p
                                
                                
                                    m
                                    i
                                    n
                                
                            
                        
                     (803), and the tuple for the                         
                            
                                
                                    p
                                
                                
                                    l
                                    a
                                    s
                                    t
                                
                            
                            
                                
                                    804
                                
                            
                        
                     (said determining for each group having respectively the minimum value, maximum value, the smallest timestamp and the highest timestamp). A shaded box indicates any pixel that includes at least one tuple or includes a line between adjacent tuples is rendered [0093]. As taught above, each column is a pixel, where a column could be more than 1 tuple [0093]. A pixel represents the maximum and minimum time range [0075]. Jugel further teaches a group is determined for a timestamp t, considering the width w of the canvas area and the first and last timestamps (                        
                            
                                
                                    t
                                
                                
                                    s
                                    t
                                    a
                                    r
                                    t
                                
                            
                        
                    ,                         
                            
                                
                                    t
                                
                                
                                    e
                                    n
                                    d
                                
                            
                        
                    ). Time intervals (groups are aligned with pixel columns in order to model the process of visualization at the query level (said determining for each group of the w groups a set of aggregates, the set of aggregates comprising tuples covering a time interval having the duration Iopt).
	Jugel teaches the output device may be a display [0032]. As shown in Fig. 4, the query result is finally sent to the visualization client, for display, such as Fig. 5 [005].
	Jugel teaches the limitations of claim 1, as taught above, with the exception of explicitly disclosing sensor data of a data source. However, the background of Jugel teaches computing systems store vast amounts of time-series data such as measurements from sensor networks. Often, time-series data is stored in a relational database or other database [0002]. It would have been obvious before the effective filing date of the claimed invention that the database of Jugel could further include data from a sensor since the database include time-series data (said sensor data of a data source).

RE claim 12, Jugel teaches a web browser [0041]. As shown in Fig. 3, client devices (310) are connected via network (380), where the network can be the internet [0045].

RE claim 13, as shown in Fig. 4, visualization client (430) sends an initial database query (434) to query rewriter (420) which in turn accesses database management system (410) (said sending to a server computer a sensor data request of types of sensor data) [0051-0055]. As shown on Fig. 3, the database management can reside on server (390) (said server computer) [0045-0048]. Jugel further teaches a user or application selects a time-series data source and time range (said selection of type of sensor data) [0052]. The user can also select the type of visualization that will be performed [0052]. As seen in Fig. 4, the query result set (416) is sent from the database management system (410) to the visualization client (430) [0066]. 

RE claim 14, Fig. 14 teaches sending an initial database query (434) (said sending a data availability request) [0052]. Jugel further teaches a user or application selects a time-series data source and time range [0052]. The user can also select the type of visualization that will be performed [0052]. As seen in Fig. 4, the query result set (416) is sent from the database management system (410) to the visualization client (430) (said receiving a data availability information from the data source) [0066].

Allowable Subject Matter
Claims 1-9 is allowed. Claim 10 would be allowable pending the 35 USC 101 rejection.
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
Reference JUGEL et al. (2015/0347528 A1) is made of record as teaching the art of a query rewriter for reducing the volume of query results for faster visualization by the visualization client [abstract]. Jugel teaches the time series data can be represented as a relation                         
                            T
                            (
                            u
                            ,
                            v
                            )
                        
                     [0053]. The visualization parameter(s) (436) can be the canvas area for visualization [0054]. The visualization client can derive discrete pixel values for points of data [0055]. The visualization client (430) uses geometric transformation functions to project a timestamp-value pair                         
                            (
                            t
                            ,
                            v
                            )
                        
                     from time-series data                         
                            T
                            (
                            t
                            ,
                            v
                            )
                        
                     to real numbers                         
                            x
                        
                     and                         
                            y
                        
                     in the coordinate system of the canvas area for visualization where the earliest time stamp                         
                            
                                
                                    t
                                
                                
                                    s
                                    t
                                    a
                                    r
                                    t
                                
                            
                        
                    , latest timestamp                         
                            
                                
                                    t
                                
                                
                                    e
                                    n
                                    d
                                
                            
                        
                    , smallest value                         
                            
                                
                                    v
                                
                                
                                    m
                                    a
                                    x
                                
                            
                        
                    , and largest value                         
                            
                                
                                    v
                                
                                
                                    e
                                    n
                                    d
                                
                            
                        
                    . The start and end times align with the left and right boundaries of the canvas [0056, 0073]. The query rewriter determines columns or rows for a canvas area of the visualization client, and then adjust the initial database query to request a set of tuples per column or row for the canvas area [0075]. Each of the columns (or rows) can be a single pixel column (or row) [0075]. 
the combination of elements recited in the claims as whole. Specifically, the cited prior art fails to disclose or render obvious the limitations: determine a number of distinct time durations and identify the longest time duration of the determined time durations that is smaller than or equal to the time duration                         
                            
                                
                                    I
                                
                                
                                    o
                                    p
                                    t
                                
                            
                        
                    , and further selecting the group that spans the time range.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE L SAMS whose telephone number is (571)272-7661 and personal fax number is (571)273-7661. The examiner is currently part time and can be reached on Monday-Friday 5:30am-9:30am and sporadically throughout the day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kee M. Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHELLE L SAMS/
Primary Examiner, Art Unit 2611
8 June 2021